PER CURIAM.
This case is before us on motion for an appeal under KRS 21.080, the amount involved being less than $2,500. The action involves the wrongful cutting of timber on a 20-acre tract to which the appellants claim title, and, consequently, prayed relief in damages and an injunction prohibiting further cutting. The defense consisted of a traverse with no plea of title in the appel-lees. The trial court adjudged that the appellants failed to sustain their burden of proving title and dismissed the petition, commenting also that title to the land really could not be adjudicated without making a third party, one Boney Cline, a party to the suit.
After examining the record and exhibits introduced, we are of the opinion that the chancellor was justified in concluding that the appellants’ deeds and testimony failed to establish that the deeds covered the tract in question. Not finding the chancellor’s conclusions “clearly erroneous”, the motion for an appeal is overruled and the judgment is affirmed. CR 52.01.